Citation Nr: 0740988	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-39 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  The veteran also served in the Air Force Reserve for a 
period in the 1980's.  His decorations include the Vietnam 
Service Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has PTSD as a result of his 
experiences while serving on active duty in the United States 
Air Force in the Republic of Vietnam.  

In February 2007 letters from the veteran's former wife, 
common law wife, and union representative, sent by a Member 
of Congress on the veteran's behalf, were received at the RO.  
The veteran's case was subsequently transferred to the Board 
in March 2007.  The letters were received at the Board in 
April 2007.  According to 38 C.F.R. § 19.37(a) (2007), 
evidence received by the agency of original jurisdiction 
prior to transfer to the Board (including evidence received 
after certification has been completed) should be referred to 
the appropriate rating or authorization activity for review 
and disposition.  In a case this evidence is returned to the 
RO as additional development is also indicated on other 
matters.

Turning to the other matters, further development appears to 
be in order.  First, based on the statements of record it 
appears that the veteran is claiming that being subjected to 
sniper, small arms, mortar, and rocket fire on multiple 
occasions; witnessing deaths, including two young Vietnamese 
he knew who were killed in a fire fight; and guilt over 
people killed as a result of his bombing calculations in 
Vietnam all contributed to his PTSD.  While the veteran's 
claim currently lacks credible supporting evidence for these 
claimed stressors, there may be sources of supporting 
information that have not yet been explored.  If the veteran 
was stationed with a unit that was present while enemy 
attacks occurred, it would strongly suggest that he was, in 
fact, exposed to such attacks.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (base subjected to rocket attacks during 
time that veteran was stationed at the base).  In other 
words, the veteran's presence with the unit at the time such 
attacks occurred would corroborate his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).

It does not appear that the RO attempted to verify the 
stressor incidents described by the veteran by contacting the 
United States Army and Joint Services Records Research Center 
(JSRRC) (formerly the United States Armed Services Center for 
Research of Unit Records)).  He has provided some periods 
over 3 months, and should be offered another opportunity to 
provide additional specific information that would permit 
searches regarding stressors.  Specifically, the veteran is 
notified that no more than 2 month intervals can be searched.  
He must set his stressors out in two month intervals in order 
for proper search to be made.  The veteran should be asked if 
he has remembered any more details, particularly names of 
individuals wounded or killed, and he should be reminded that 
he can also provide statements by individuals who served with 
him that include more particular details.  

Of note, the available service personnel records from the 
veteran's period of active military service show service in 
South East Asia from June 25, 1966 through December 11, 1966.  
The veteran has also reported a second 6 month tour in 
Vietnam beginning in 1967 and ending in January 1968.  A 
November 1983 report on individual personnel contained in the 
veteran's Air Force Reserve personnel file indicates that he 
was awarded 2 Vietnam Service Medals, and his Department of 
Defense Form 214 shows that he has 1 year and 9 months of 
foreign and/or sea service.  The veteran asserts that he was 
stationed at Bien Hoa Air Base (OL-21) and Camp Ray in 1966, 
and Bhin Tuey Air Base (OL-26) in 1967.  He asserts that 
these bases were under frequent attack and that while at Bhin 
Tuey in September or October 1967 he was injured from a 
rocket attack.  Appropriate searches should be requested from 
JSRRC as detailed below.   

Second, while service personnel and treatment records have 
been requested and are of record, the Board notes that the 
only service treatment records in the veteran's claims folder 
are from the his period of service in the Reserves during the 
1980's.  In a September 2004 statement the veteran asserts 
that he was injured from shrapnel, and while the wound was 
not serious he did seek medical treatment.  Medical reports 
of this incident could possibly verify one of the stressors 
claimed by the veteran.  The veteran's service treatment and 
personnel records for his period of active military service 
during the 1960's could be highly relevant in this case but 
are not all of record (some personnel records are in the 
veteran's claims folder).  One more attempt should be made to 
obtain these records.  The veteran should also be informed of 
the absence of these records and asked to submit any copies 
he may have.  If the records cannot be located, such should 
be certified by the Federal Records Center in accordance with 
applicable provisions concerning federal records.

Third, in a September 2004 statement the veteran identified 
additional medical records that may be relevant to his claim.  
In a letter received in February 2007, the veteran's former 
union representative also identified two sources that may 
have pertinent medical information.  Attempts should be made 
to obtain any outstanding relevant records with the help of 
the veteran.  Appellant's assistance in obtaining these 
records should be requested as needed.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should again be asked to 
provide a detailed statement describing 
his in-service stressor events.  Advise 
the veteran that specific dates, within a 
two month time frame, are needed to obtain 
credible supporting evidence of his 
claimed stressors.  Ask him to provide 
such dates for his claimed stressors.  
Also remind the veteran that he can submit 
"buddy statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service. 

The veteran should also be notified that 
VA does not currently have his service 
treatment records from his period of 
active service during the 1960's and asked 
to submit any copies that he may have.  

2.  After seeking the veteran's assistance 
by requesting that he provide any 
necessary authorization and consent for 
release of information, any outstanding, 
relevant medical records should be 
obtained to the extent possible.  
Specifically, the veteran should be asked 
to provide VA with authorization to obtain 
relevant medical records as described in 
his September 2004 letter, and the letter 
received in February 2007 from his former 
union representative.  Another attempt 
should also be made to obtain from the 
appropriate source(s) the veteran's 
service treatment and personnel records 
from his period of active service from 
July 1964 to July 1968.  All 
records/responses received should be 
associated with the claims file.  If the 
medical and personnel records from the 
first period of service are not found, and 
cannot be reconstructed, that should be so 
certified in accordance with applicable 
laws concerning federal records.

3.  A list of the veteran's claimed 
stressors should be compiled, and JSRRC 
should be contacted for corroboration of 
such stressors and for materials 
pertaining to the veteran's in-service 
unit if appropriate details are provided.  
Specifically, ask JSRRC to provide the 
unit records and any history of operations 
of the HQ (headquarters) 1st CEG (Combat 
Evaluation Group) from June 1966 through 
December 1966 and from July 1967 through 
January 1968 in the South East Asia 
Theater of Operations.  

Also ask the JSRRC to provide any 
supporting evidence that might tend to 
show that the veteran's base (claimed as 
Bien Hoa (OL-21) and Camp Ray in 1966, and 
Bhin Tuey (OL-26) in 1967) came under 
sniper, small arms, mortar or rocket fire.  
Morning reports and Quarterly Reports for 
the veteran's unit should be reviewed, and 
the JSRRC should provide to VA copies of 
the pertinent portions of any such records 
as they relate to the veteran's reported 
in-service stressor events.  All records 
obtained by JSRRC must be added to the 
claims file.

4.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate SSOC 
and afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



